 

Exhibit 10.2

 

Amended and Restated NON-COMPETE AGREEMENT

 

THIS AMENDED AND RESTATED NON-COMPETE AGREEMENT (“Agreement”) is made and
entered into as of January 8, 2020, by and between EagleBank, a Maryland
chartered commercial bank (the “Bank”), and Charles Levingston (“Executive”).

 

RECITALS:

 

WHEREAS, the Bank currently employs Executive as Executive Vice President and
Chief Financial Officer, memorialized in that second amended and restated
employment agreement dated as of January 8, 2020 (the “Employment Agreement”);

 

WHEREAS, the parties previously entered into a supplemental agreement regarding
certain rights, benefits and obligations in the event that the Bank elects to
terminate Executive’s employment without cause or Executive resigns following a
change in control pursuant to the Employment Agreement; and

 

WHEREAS, the parties desire to amend and restate such supplemental agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.            Employment Agreement. Executive acknowledges and agrees that this
Agreement supplements the Employment Agreement, which contains provisions that
are independent of this Agreement, and that the parties’ rights and obligations
under the Employment Agreement are not modified or impaired by this Agreement,
except to the extent expressly set forth herein. The obligations of the Bank
under this Agreement, including its obligation to pay the compensation provided
for in this Agreement, are contingent upon Executive’s performance of
Executive’s obligations under this Agreement. All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Employment
Agreement.

 

2.            Certain Definitions. As used in this Agreement, the following
terms have the meanings set forth below:

 

2.1.           “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any Person owning or controlling fifty percent (50%) or more
of the outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence. For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 





 

 

2.2.           “Bancorp” means Eagle Bancorp, Inc., a Maryland corporation.

 

2.3.           “Bank” is defined in the introduction to the Recitals. If the
Bank is merged into any other Entity, or transfers substantially all of its
business operations or assets to another Entity, the term “Bank” shall be deemed
to include such successor Entity for purposes of applying Article 7 of this
Agreement.

 

2.4.           “Bank Entities” means and includes any of the Bank, Bancorp and
their Affiliates.

 

2.5.           “Bank Regulatory Agency” means any governmental authority,
regulatory agency, ministry, department, statutory corporation, central bank or
other body of the United States or of any other country or of any state or other
political subdivision of any of them having jurisdiction over the Bank or any
transaction contemplated, undertaken or proposed to be undertaken by the Bank,
including, but not necessarily limited to:

 

(a)           the Federal Deposit Insurance Corporation or any other federal or
state depository insurance organization or fund;

 

(b)           the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

 

(c)           any Person established, organized, owned (in whole or in part) or
controlled by any of the

 

(d)           foregoing; and

 

(e)           any predecessor, successor or assignee of any of the foregoing.

 

2.6.           “Board” means the Board of Directors of the Bank.

 

2.7.           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8.           “Entity” means any partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.

 

2.9.           “Person” means any individual or Entity.

 

2.10.         “Section 409A” means Section 409A of the Code and the regulations
and administrative guidance promulgated thereunder.

 

2.11.         “Termination Date” means the Termination Date under the Employment
Agreement.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 



-2-

 

 

3.             Non-Competition Fee.

 

3.1.           Non-Compete Fee Upon Involuntary Separation by the Bank without
Cause. In the event of the termination of Executive’s employment by the Bank
without Cause, including without limitation, in the event of a Change in Control
(both as defined in the Employment Agreement), or a resignation following a
Change in Control as provided in Section 9.2(b) of the Employment Agreement
(collectively, “Separation”), and provided that Executive (a) signs and delivers
to the Bank no later than twenty-one (21) days after the Termination Date a
General Release and Waiver substantially in the form attached as Exhibit A to
the Employment Agreement, and that such release becomes irrevocable in
accordance with its terms (the “Release Requirement”), and (b) subject to
Executive’s continued compliance with Articles 3 and 4 herein, the Bank shall,
with respect to a period of one (1) year following the date on which the Release
Requirement is fulfilled, continue to pay Executive, monthly in arrears (on or
before the last day of the month for the prior month), Executive’s Salary at the
rate being paid as of the Termination Date, together with an additional amount
equal to one-twelfth of the most recent annual cash bonus (incentive plan and
discretionary) that was paid to Executive, if any, in respect of the calendar
year immediately preceding the year of termination, for each month of the
Restricted Period during which Executive remains in full compliance with the
provisions of Articles 3 and 4 of this Agreement. No payment shall be made (a)
in respect of any bonus or other compensation paid other than in cash or (b) in
the event of a termination with Cause or a resignation other than pursuant to
Section 9.2(b) of the Employment Agreement. Nothing in this Agreement shall
affect Executive’s eligibility for payments under Section 9.3 of the Employment
Agreement in accordance with the terms and conditions set forth therein.

 

3.2.           Failure to Sign General Release. If the Release Requirement is
not timely fulfilled, Executive will have no rights to any payments under this
Agreement.

 

3.3.           Payment Timing. Notwithstanding the foregoing: if the twenty-one
(21) day period in which Executive may deliver the Release begins in one
calendar year and ends in the following calendar year, the date on which
payments will commence under this Article 3 as no earlier than the first day of
the second calendar year within such period.

 

3.4.           Reporting Obligation. As a condition to receipt of any of the
payments provided in this Article, the Bank may require the Executive to certify
in writing that Executive is in compliance with the restrictions and obligations
set forth in Article 4 hereto.

 

3.5.           Contingent Repayment Obligation.

 

(a)           In the event Executive breaches any provision of Article 4 of this
Agreement, Executive’s entitlement to any payments payable pursuant to this
Article 3, if and to the extent not yet paid, shall thereupon immediately cease
and terminate as of the date of such breach.

 

(b)           If the Executive’s termination was initially not for Cause but the
Bank thereafter determines in good faith that, during the Term, Executive had
engaged in conduct that would have constituted Cause, Executive’s entitlement to
any further payments pursuant to this Article 3 shall terminate.

 



-3-

 

 

(c)           Nothing contained in Sections 3.5(a) and 3.5(b) herein shall
relieve the Executive from his or her obligations under the non-compete covenant
contained in Section 4.1(b) herein and the restrictive covenants contained in
the Employment Agreement.

 

4.             Non-Competition.

 

4.1.           (a) Executive hereby acknowledges and agrees that, during the
course of Executive’s employment, Executive will have, and has had, access to
and become familiar with various confidential and proprietary information of the
Bank Entities and/or relating to the business of the Bank Entities
(“Confidential Information”), including, but not limited to: business plans;
operating results; financial statements and financial information; contracts;
mailing lists; purchasing information; customer data (including lists, names and
requirements); feasibility studies; personnel related information (including
employees’ skills, knowledge, capabilities, performance, compensation,
compensation plans, and staffing plans); internal working documents and
communications; and other materials related to the businesses or activities of
the Bank Entities which is made available only to employees with a need to know
or which is not generally made available to the public. Failure to mark any
Confidential Information as confidential, proprietary or protected information
shall not affect its status as Confidential Information. Executive further
acknowledges that in the course of employment with the Bank, Executive has and
will become familiar with and involved in all aspects of the business and
operations of the Bank Entities, as well as with confidential information of or
about third parties having business dealings with the Bank Entities, including
without limitation customers and prospective customers, suppliers, business
partners and affiliates of the Bank. Executive further acknowledges that
Executive’s services have been and shall continue to be of special, unique and
extraordinary value to the Bank.

 

(b)           Therefore, Executive hereby covenants and agrees that commencing
upon Separation and until the date one (1) year after the Termination Date (the
“Restricted Period”), Executive will not (except for services performed for or
on behalf of the Bank Entities), directly or indirectly, in any capacity
(whether as a proprietor, owner, agent, officer, director, shareholder,
organizer, partner, principal, manager, member, employee, contractor, consultant
or otherwise) engage in employment or provide services to any financial services
enterprise (including but not limited to a savings and loan association, bank,
credit union or insurance company) engaged in the business of offering retail
customer and commercial deposit and/or loan products.

 

4.2.            Exceptions; Waiver; Notice. Notwithstanding any provision hereof
to the contrary, this Article 4 does not restrict Executive’s right to own
securities of any Entity that files periodic reports with the Securities and
Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, provided that Executive’s total ownership constitutes less
than two percent (2%) of the outstanding securities of such company and such
acquisition does not violate: (A) the Code of Conduct or any other policy of the
Bank, including any policy related to inside information; (B) any applicable
securities law; or (C) any applicable standstill or other similar contractual
obligation of the Bank.

 



-4-

 

 

4.3.           Reasonableness. Executive acknowledges and agrees that the
restrictions set forth in this Article are founded on valuable consideration,
including without limitation the non-compete fees contained in this Agreement,
are reasonable in duration and scope and are necessary to protect the legitimate
business interests of the Bank Entities and their respective businesses,
shareholders, directors, officers and employees. Executive further acknowledge
that these covenants have a unique, very substantial and immeasurable value to
the Bank, that Executive considers the payments hereunder to be fair and
adequate compensation for the covenants made by Executive, that he or she has
sufficient assets and skills to earn a reasonable and satisfactory livelihood,
and that the restrictions set forth in this Agreement will not unreasonably
restrain Executive’s ability to earn a livelihood. Executive acknowledges and
agrees that Bank’s Confidential Information would provide significant value and
unfair competitive advantages to any competitor on a nationwide basis and that a
more limited duration or narrower geographic scope to the covenant would not
sufficiently protect the Bank’s legitimate business interest in preserving the
Confidential Information to which Executive has had access, given the national
nature of financial services and the ability of other persons and entities to
engage in competition with the Bank through electronic communications. Finally,
Executive acknowledges that he or she fully understands the terms of this
Agreement and has had an opportunity to consult with counsel of Executive’s own
choosing if he or she elects to do so.

 

4.4.           Judicial Modification. If any court of competent jurisdiction
should determine that the duration, geographical area or scope of any provision
or restriction set forth in this Article 4 exceeds the maximum duration,
geographic area or scope that is reasonable and enforceable under applicable
law, the parties agree that, to the extent then allowed under governing law,
said provision shall automatically be modified and shall be deemed to extend
only over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

 

5.             Section 409A.

 

5.1.           Avoidance of Imposition. It is the intention of the parties
hereto that this Agreement and the payments provided for hereunder shall not be
subject to, or shall be in accordance with, Section 409A, and thus avoid the
imposition of any tax and interest on Executive pursuant to Section
409A(a)(1)(B) of the Code, and this Agreement shall be interpreted and construed
consistent with this intent. Executive acknowledges and agrees that he or she
shall be solely responsible for the payment of any tax or penalty which may be
imposed or to which he or she may become subject as a result of the payment of
any amounts under this Agreement.

 

5.2.           Possible Delay in Payment(s). Notwithstanding any provision of
this Agreement to the contrary, if Executive is a “specified employee” at the
time of Executive’s “separation from service”, any payment of “nonqualified
deferred compensation” (in each case as determined pursuant to Section 409A)
that is otherwise to be paid to Executive within six (6) months following
Executive’s separation from service, then to the extent that such payment would
otherwise be subject to interest and additional tax under Section 409A(a)(1)(B)
of the Code, such payment shall be delayed and shall be paid on the first
business day of the seventh calendar month following Executive’s separation from
service, or, if earlier, upon Executive’s death. Any deferral of payments
pursuant to the foregoing sentence shall have no effect on any payments that are
scheduled to be paid more than six (6) months after the date of separation from
service.

 



-5-

 

 

6.             Remedies. Executive understands and agrees that money damages may
not be a sufficient remedy for a breach by Executive of the provisions of
Article 4 and that, in the event of any breach or threatened or attempted breach
of any provision of Article 4 by Executive, the Bank shall, in addition to and
not to the exclusion of any other rights and remedies at law or in equity, be
entitled to seek and receive from any court of competent jurisdiction (i) full
temporary and permanent injunctive relief enjoining and restraining Executive
and each and every other Person concerned therein from the continuation of such
violative acts and (ii) a decree for specific performance of the applicable
provisions of this Agreement, without being required to furnish any bond or
other security. In the event of any litigation brought by either party to
enforce rights under this Agreement, the prevailing party shall recover from the
other party its reasonable attorneys’ fees and costs incurred in connection with
such litigation.

 

7.             Assignability. Executive shall have no right to assign this
Agreement or any of Executive’s rights or obligations hereunder to another party
or parties. The Bank may assign this Agreement to any of its Affiliates or to
any Person that acquires a substantial portion of the operating assets of the
Bank. Upon any such assignment by the Bank, references in this Agreement to the
Bank shall automatically be deemed to refer to such assignee instead of, or in
addition to, the Bank, as appropriate in the context.

 

8.             Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland applicable to
contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof. Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland within
Montgomery County or in the United States District Court for the District of
Maryland. Accordingly, each party (a) agrees to submit to the jurisdiction of
such courts and to accept service of process at its address for notices and in
the manner provided in Section 9 for the giving of notices in any such action or
proceeding brought in any such court and (b) irrevocably waives any objection to
the laying of venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient or inappropriate forum.

 

9.             Notices. All notices, requests, demands and other communications
required to be given or permitted to be given under this Agreement shall be in
writing and shall be conclusively deemed to have been given as follows: (a) when
hand delivered to the other party; (b) when received by facsimile at the
facsimile number set forth below, provided, however, that any notice given by
facsimile shall not be effective unless either (i) a duplicate copy of such
facsimile notice is promptly given by depositing the same in a United States
post office first-class postage prepaid and addressed to the applicable party as
set forth below or (ii) the receiving party delivers a signed written
confirmation of receipt for such notice either by facsimile or by any other
method permitted under this Section; or (c) when deposited in a United States
post office with first-class certified mail, return receipt requested, postage
prepaid and addressed to the applicable party as set forth below; or (d) when
deposited with a national overnight delivery service reasonably approved by the
parties (Federal Express and DHL WorldWide Express being deemed approved by the
parties), postage prepaid, addressed to the applicable party as set forth below
with next-business-day delivery guaranteed; provided that the sending party
receives a confirmation of delivery from the delivery service provider. Any
notice given by facsimile shall be deemed received on the date on which notice
is received except that if such notice is received after 5:00 p.m. (recipient’s
time) or on a non-business day, notice shall be deemed given the next business
day). Any notice sent by United States mail shall be deemed given three (3)
business days after the same has been deposited in the United States mail. Any
notice given by national overnight delivery service shall be deemed given on the
first business day following deposit with such delivery service. For purposes of
this Agreement, the term “business day” shall mean any day other than a
Saturday, Sunday or day that is a legal holiday in Montgomery County, Maryland.
The address of a party set forth below may be changed by that party by written
notice to the other from time to time pursuant to this Article.

 



-6-

 

 

  To: Executive, as set forth on the signature page.         To: EagleBank    
c/o Susan Riel, CEO     7830 Old Georgetown Road     Bethesda, MD 20814     Fax
No.: 301-841-9872     Email: sriel@eaglebankcorp.com

 

10.           Entire Agreement. This Agreement contains all of the agreements
and understandings between the parties hereto with respect to the terms and
conditions upon which Executive may be entitled to supplemental non-compete
compensation and the non-compete covenants which may apply to Executive under
the circumstances set forth herein, and supplements Section 8.4 of the
Employment Agreement in the event of a Separation, which shall remain in effect
and shall be applicable to Executive and given full effect without limiting in
any way Executive’s obligations and the Bank’s rights under this Agreement. No
oral agreements or written correspondence shall be held to affect the provisions
hereof. No representation, promise, inducement or statement of intention has
been made by either party that is not set forth in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise,
inducement or statement of intention not so set forth.

 

11.           Headings. The Article and Section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

12.           Severability. Should any part of this Agreement for any reason be
declared or held illegal, invalid or unenforceable in whole or in part, such
determination shall not affect the legality, validity or enforceability of any
remaining portion or provision of this Agreement, which remaining portions and
provisions shall remain in force and effect as if this Agreement has been
executed with the illegal, invalid or unenforceable portion thereof eliminated,
provided that if any court of competent jurisdiction shall find the provisions
of Section 4.1(b) to be unenforceable, the parties agree that Section 8.4 of the
Employment Agreement shall remain in effect as to Executive and he or she shall
be bound thereby.

 



-7-

 

 

13.          Amendment; Waiver. Neither this Agreement nor any provision hereof
may be amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. The
failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same. No waiver by either party of the breach of any term, provision
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term, provision or covenant contained in this Agreement.

 

14.           Gender and Number. As used in this Agreement, the masculine,
feminine and neuter gender, and the singular or plural number, shall each be
deemed to include the other or others whenever the context so indicates.

 

15.           Binding Effect. This Agreement is and shall be binding upon, and
inures to the benefit of, the Bank, its successors and assigns, and Executive
and Executive’s heirs, executors, administrators, and personal and legal
representatives.

 



-8-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  EAGLEBANK     By: /s/ Susan Riel 1/29/20   Name: Susan Riel   Title: Chief
Executive Officer     Executive:     /s/ Charles D. Levingston   Notice Address:
    Fax No.

 





 